Citation Nr: 1631717	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-02 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability to include arthritis of the bilateral sacroiliac joints, to include as secondary to service-connected low back disability.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 2010 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2012, December 2013, and May 2014 the Board remanded the claims for further development.

In opening, the Board notes that the claim on appeal has been characterized to accurately reflect the disability involved in the present claim and appeal.  The record discloses that the Veteran's symptoms and manifestations related to arthritis of the sacroiliac joints can be included within the issue of the claimed bilateral hip disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise with respect to whether bilateral sacroiliac joint arthritis is related to active military service.

2.  At no point in time has the Veteran had a disability of the hips, but rather of the sacroiliac joints.



CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral sacroiliac joint arthritis, claimed as a bilateral hip disability, is established.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below with respect to the award of service connection for arthritis of the sacroiliac joints, VA's fulfillment of its duties to notify and assist need not be addressed as to that specific aspect of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

With respect to the claim of service connection for a bilateral hip disability, however, it must be noted that upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2011.  

VA has obtained the Veteran's service and VA records, assisted the veteran in obtaining evidence, afforded the veteran physical examinations, and obtained medical opinions as to the etiology of his claimed disabilities of the hips.  All known and available records relevant to the issues on appeal have been obtained and associated with the veteran's claims file; and the veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

By way of background, the Board notes that service connection has been established for mechanical low back strain, partial ankylosis involving L3-4, with spondylosis at L1-2 and L4-5, intervertebral disc syndrome.  In an October 2005 decision, the Board specifically granted service connection for partial ankylosis of L3 and L4, with spondylosis at L1-2 and L4-5, noting that VA had accepted that a fall from a ship caused the Veteran's mechanical low back pain.  

The Veteran seeks service connection for what he describes as a bilateral disability of the hips.  VA regulations provide for evaluation of disabilities of the thoracolumbar and cervical spine, and the Veteran's low back disability has been evaluated under the pertinent rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Sacroiliac injury and weakness is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5236.  However, separate evaluations are provided for disability of the hip, including those manifested by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 (2015).  

The Veteran's service records reflect no assessment of any disability of the hips, nor do they demonstrate any injury thereto.  As noted above, service connection for ankylosing spondylosis in the lumbar spine has been established, as likely as not, related to a history of fall from a ship in service.  

In May 2011, the Veteran was examined to address the etiology of his claimed bilateral hip disability.  The examination report reflects the history of fall from a ship in service, with service-connection for low back disability having been granted on that basis.  The examiner rendered a negative opinion, remarking that x-rays were unremarkable and that the Veteran had no history of injury to his hips during service, despite the history of fall.  

In an August 2011 addendum opinion, the examiner remarked that the Veteran's hip complaints were age-related, as well as unrelated to the service-connected low back disability.  He reiterated that x-rays of the hips were unremarkable.

At VA examination in October 2012 the Veteran reported hip pain in the gluteal region.  X-rays of the pelvis were taken.  In interpreting them, the examiner noted significant arthritis of the sacroiliac joints (SI joints), and described "mild to moderate arthritis of his hip joints."  The examiner was asked to address any neurologic abnormalities associated with the low back disability, but pointed to the SI joints as the source of the Veteran's pain and problems.

In December 2013, the Veteran was again examined by VA.  Examination resulted in an impression of no disability of the hips on objective examination, with the examiner referencing 2011 x-rays. 

In July 2014, the Veteran was once again examined.  At this time, the Veteran continued to point to his sacroiliac area as the source of discomfort.  Following examination and x-rays, the examiner specifically ruled out any arthritis of the hip per se.  However, the examiner also pointed out that the Veteran had arthritis of his sacroiliac joints bilaterally, and that this was due to the ankylosing spondylitis.  He explained that the Veteran had no bilateral hip arthritis as a separate diagnosis.  In terms of spondylitis, the examiner related it to genetic and immune factors, and not the Veteran's history of in-service fall.  

The Veteran has consistently described "hip" pain, which has been competently attributed to a disability, namely arthritis of the sacroiliac joints.  Repeated x-ray has shown no hip disability per se, but rather arthritis of the SI joints.  This is the disability in question.  

In resolving any doubt in the Veteran's favor, the Board concludes that the Veteran's bilateral SI arthritis is attributable to the service-connected disability of the low back.  Service connection for disability of the lumbar spine, specifically, mechanical low back strain, partial ankylosis involving L3-4, with spondylosis at L1-2 and L4-5, intervertebral disc syndrome, has been established.  VA examination in July 2014 concludes that the Veteran's SI joint arthritis is related to this disability, i.e. ankylosing spondylosis.  Because service connection for this low back disability has been established, and notwithstanding the examiner's rationale attributing the Veteran's low back disability to genetic and immune factors, the evidence thus indicates, as likely as not, that the Veteran's bilateral SI joint arthritis is a consequence of service-connected disability.  Thus, entitlement to service connection for arthritis of the bilateral sacroiliac joints, claimed bilateral hip disability, is granted.  Gilbert, supra.

With respect to any actual diagnosed disability of the hips,  the Veteran's VA treatment records do not contain any notations or diagnoses of a disability of the hips, such as arthritis.  VA examination in October 2012 notes arthritis of the hips, and that x-rays showed arthritis of the sacroiliac joints.  VA examination in July 2014 clarified that the Veteran had not had any disability of the hips, to include arthritis.  
The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2015).  In this case, there is no competent evidence in the claims file reflecting a diagnosis of any disability of the hips in accordance with applicable law.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the competent medical evidence of record does not indicate the presence of a disability of the hips at any time during the appeal period the claim must be denied.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board also points out that as diagnosis of a hip disability is not competently demonstrated, there is no need to discuss whether this disability was incurred in service.  

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Veteran is not competent to diagnose a hip disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014

Although the now service-connected arthritis of the sacroiliac joints may result in some limitation of the hips, the impairment stems from the sacroiliac joints, and not the hips.  Any such limitation will be considered in the evaluation of this disability.  
ORDER

Entitlement to service connection for arthritis of the bilateral sacroiliac joints, claimed bilateral hip disability, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

Because the Board in the decision above is granting entitlement to service connection for arthritis of the bilateral sacroiliac joints, the AOJ will assign an initial evaluation and effective date for this disability.  As the initial evaluation assigned for the Veteran's arthritis of the SI joints may impact upon the Veteran's claim of entitlement to a TDIU, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the Veteran is assigned an initial evaluation and effective date for arthritis of the bilateral SI joints.  Id.

Accordingly, the case is REMANDED for the following action:

After a rating has been assigned for the Veteran's service-connected arthritis of the bilateral sacroiliac joints the AOJ must re- adjudicate the claim for a TDIU.  While this re-adjudication is pending, the RO should undertake any additional development which it deems to be necessary.  Thereafter, if the claim on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


